FILED
                            NOT FOR PUBLICATION                             JUN 21 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 12-50108

               Plaintiff - Appellee,             D.C. No. 8:06-cr-00247-DOC

  v.
                                                 MEMORANDUM *
JESUS VASQUEZ, Sr., a.k.a. Chuy, a.k.a.
Seal C,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                              Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Jesus Vasquez, Sr., appeals from the district court’s order denying his 18

U.S.C. § 3582(c)(2) motion for reduction of sentence. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Vasquez contends that he is entitled to a sentence reduction based on the

Fair Sentencing Act of 2010 (“FSA”) and subsequent amendments to the

Sentencing Guidelines that lowered the Guidelines ranges for crack cocaine

offenses. We review de novo whether the district court had authority to modify a

defendant’s sentence under section 3582(c)(2). See United States v. Austin, 676

F.3d 924, 926 (9th Cir. 2012).

      Vasquez’s 120-month sentence was the statutory mandatory minimum at the

time of sentencing. See 21 U.S.C. § 841(b)(1)(A) (2008). Because the FSA’s

reduced mandatory minimums do not apply to defendants sentenced before its

effective date, a reduction in Vasquez’s sentence would not be consistent with the

policy statements issued by the Sentencing Commission, and the district court

properly denied Vasquez’s motion. See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10

cmt. n.1(A); United States v. Augustine, 712 F.3d 1290, 1295 (9th Cir. 2013).

      AFFIRMED.




                                         2                                   12-50108